          Case 1:21-mc-00401-JPO Document 9 Filed 05/27/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE EX PARTE APPLICATION OF
 DILIGENCE GLOBAL BUSINESS
 INTELLIGENCE S.A., pursuant to 28                                 21-MC-401 (JPO)
 U.S.C. § 1782 to conduct discovery for
 use in foreign proceedings                                    OPINION AND ORDER



J. PAUL OETKEN, District Judge:

       On April 19, 2021, Diligence Global Business Intelligence SA (“DGBI”) filed an ex

parte application for an order enabling it to subpoena Michael Holtzman, a New York resident

and public relations professional. DGBI sought the subpoena pursuant to 28 U.S.C. § 1782,

which governs the provision of “[a]ssistance to foreign and international tribunals and to litigants

before such tribunals.” For the reasons that follow, DGBI’s application is denied.

I.     Background

       DGBI is a private investigations company based in Switzerland. (Dkt. No. 4 ¶¶ 2–3.) In

January 2019, DGBI opened an investigation into the “allegations of corruption and money

laundering in connection with the 2022 World Cup in Qatar.” (Dkt. No. 4 ¶ 4.) In February

2019, DGBI learned of two individuals connected to Qatar’s World Cup bid from an article run

in the New York Times. (Dkt. No. 4 ¶¶ 5–10.) These two individuals were Michael Holtzman

and Ghanem Mohammed Zaki Nuseibeh, the director of a United Kingdom-based consultancy.

(Id.) Based on the New York Times article, DGBI began researching Nuseibeh and surveilling

him in the United Kingdom. (Dkt. No. 4 ¶¶ 11–12.) As a part of their surveillance operations,

DGBI allegedly broke into Nuseibeh’s mailbox, tailed and photographed him without his

consent, obtained his private communications, and placed a recording device outside of his

office. (Dkt. No. 4-5 at 2.)



                                                 1
          Case 1:21-mc-00401-JPO Document 9 Filed 05/27/21 Page 2 of 5




       In September 2020, Nuseibeh discovered DGBI’s efforts to surveil him. (Dkt. No. ¶ 13.)

Nuseibeh retained counsel, who, in October 2020, wrote a letter to DGBI charging that DGBI

had committed “serious breaches of [Nuseibeh’s] privacy and data rights and a course of conduct

amounting to harassment.” (Dkt. No. 4-2.) The letter demanded that DGBI cease surveilling

Nuseibeh. (Id.)

       In response to the October 2020 letter, DGBI initiated an action in Swiss courts, seeking

a declaratory judgment that “it had conducted its surveillance within the bounds of English law.”

(Dkt. No. 4 ¶¶ 15–16.) Nuseibeh’s counsel then sent two letters requesting information from

DGBI regarding its surveillance and invoking Nuseibeh’s rights under the European Union’s

General Data Protection Regulation. (Dkt. No. 4-4; Dkt. No. 4-5.) The second letter was

entitled “LETTER BEFORE CLAIM.” (Dkt. No. 4-5.)

       DGBI now seeks information from Holtzman that it contends will show that its

surveillance of Nuseibeh was “justified.” (Dkt. No. 7 at 3.) In particular, DGBI requests all

documents and communications concerning: (1) Holtzman’s and other entities’ relationship with

Nuseibeh, his consultancy, or his counsel “that relate in any way to Qatar’s 2022 World Cup

Bid”; (2) “Holtzman’s contacts and communications with Nuseibeh after [he gave an] interview

on the BBC”; (3) “Holtzman [sic] reported offer to provide information relating to Qatar’s 2022

World Cup Bid in exchange for US$1 million”; (4) “Holtzman’s meeting in New York with Mr.

Nuseibeh and [his counsel] in April and/or May 2018”; (5) “any payments made to Mr.

Holtzman that relate in any way to the provision of information of information [sic] relating to

Qatars [sic] 2022 World Cup bid”; and (6) Holtzman’s or other entities’ “receipt of US$1

million” from Nuseibeh, his consultancy, or his counsel. (Dkt. No. 1-1 at 7–8.)




                                                2
          Case 1:21-mc-00401-JPO Document 9 Filed 05/27/21 Page 3 of 5




II.    Discussion

       Pursuant to 28 U.S.C. § 1782, the “district court of the district in which a person resides

or is found may order him to give testimony . . . or to produce a document or other thing for use

in a proceeding in a foreign or international tribunal . . . upon the application of any interested

person.” Before issuing such an order, a district court must confirm that all three statutory

elements of § 1782 are satisfied. Namely, a district court must consider whether: “(1) the person

from whom discovery is sought resides (or is found) in the district of the district court to which

the application is made, (2) the discovery is for use in a foreign proceeding before a foreign

tribunal, and (3) the application is made by a foreign or international tribunal or any interested

person.” Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012).

       DGBI’s § 1782 application falters on the second prong of the Court’s inquiry. As the

Second Circuit has explained, “a request that fails to show that the materials sought will be of

any use in the foreign proceeding [will] not satisfy the ‘for use’ requirement.” Mees v. Buiter,

793 F.3d 291, 299 n.10 (2d Cir. 2015). A successful § 1782 application should explain or allow

a district court to infer how the discovery sought will “increase [the applicant’s] chances of

success” in the foreign proceeding. Id. at 299. This is not to say that district courts should “try

to glean the accepted practices and attitudes of other nations” and determine the merits of an

applicant’s legal arguments or the admissibility of the evidence sought. Euromepa S.A. v. R.

Esmerian, Inc., 51 F.3d 1095, 1099–100 (2d Cir. 1995); Brandi-Dohrn, 673 F.3d at 77. Still, an

applicant must do more than show that it “can furnish information in the hope that it might be

used” abroad. Certain Funds, Accounts and/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113,

121 (2d Cir. 2015) (emphasis in original). It is not enough for an applicant to show that the

information sought is merely “relevant or interesting.” Id.




                                                  3
          Case 1:21-mc-00401-JPO Document 9 Filed 05/27/21 Page 4 of 5




       Here, DGBI has offered nothing to suggest that yet-private information, beyond DGBI’s

reach, would benefit the Swiss proceedings or any proceedings in England. Although DGBI

suggests that Holtzman’s testimony and documents could help it “justify” its earlier surveillance

of Nuseibeh, it provides no foreign authorities indicating that previously unlawful surveillance

can be rendered lawful by subsequently obtained evidence. In the absence of such authorities,

DGBI’s proposed use of the discovery sought — which is akin, in some ways, to an attempt to

reverse-engineer probable cause from the fruit of an unlawful search — stretches credulity.

DGBI has not met the demands of § 1782.

       Moreover, even if the three statutory requirements were met, the Court would

discretionarily deny DGBI’s § 1782 application. District courts may discretionarily deny a

§ 1782 application when they “suspect[] that the discovery is being sought for the purposes of

harassment.” Brandi-Dohrn, 673 F.3d at 81. “A request that appears only marginally relevant to

the foreign proceeding may in certain cases suggest that the application is made in bad faith, for

the purpose of harassment, or unreasonably seeks cumulative or irrelevant materials.” Mees, 793

F.3d at 299 n.10 (internal quotation marks and citation omitted). DGBI’s subpoena seeks a

broad range of information relating to Qatar’s World Cup bid. Not all of this information clearly

bears on Holtzman’s relationship with Nuseibeh, such as DGBI’s request for “[a]ll documents

and communications concerning any payments made to Mr. Holtzman that relate in any way to

the provision of information of information [sic] relating to Qatars [sic] 2022 World Cup bid.”

(Dkt. No. 1-1 at 8.) Based on the breadth of the subpoena and DGBI’s general investigation into

the allegations of corruption surrounding the World Cup bid, the Court concludes that DGBI’s

§ 1782 application was designed primarily for the benefit its overarching investigation, not any




                                                4
          Case 1:21-mc-00401-JPO Document 9 Filed 05/27/21 Page 5 of 5




present or impending litigation. In other words, the § 1782 application was brought in bad faith

or unreasonably seeks irrelevant materials.

III.    Conclusion

        For the foregoing reasons, DGBI’s § 1782 application is DENIED.

        The Clerk of Court is directed to close the motion at Docket Number 1 and to close this

case.

        SO ORDERED.

Dated: May 27, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                5
